888 F.2d 130
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Barbara J. MEANS, Plaintiff-Appellant,v.Gerard KETTMAN, et al., Defendants-Appellees.
No. 88-15621.
United States Court of Appeals, Ninth Circuit.
Submitted June 23, 1989.*Decided Oct. 12, 1989.
Before BARNES, WALLACE and SKOPIL, Circuit Judges.


1
MEMORANDUM*


2
Barbara J. Means appeals pro se the district court's dismissal of her RICO action against Gerard Kettman, the San Jose Country Club and others.  She contends that the district court erred in (1) holding that her action was barred by res judicata to the extent the action was based on the foreclosure of her home, and (2) dismissing her RICO claim for failure to state a claim.  We disagree.


3
Federal courts are required to give res judicata effect to state court judgments.    Migra v. Warren City School Dist. Bd. of Education, 465 U.S. 75, 81 (1984).  Because Means's claims regarding the foreclosure of her home had already been litigated in a California state court, the district court properly held that these claims were barred by res judicata.  The district court properly concluded that Means failed to state a RICO claim because she failed to allege facts demonstrating a pattern of racketeering even after the district court allowed her an opportunity to amend her complaint.  See 18 U.S.C. Sec. 1962(a)-(c) (West 1984).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3